Title: To Thomas Jefferson from Albert Gallatin, 12 January 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  12 Jan. 1804
               
               The Treasury report mentioned in the law is sent annually by the Comptroller, commonly in Feby.   The President may or may not transmit the enclosed as it is not the report contemplated by the law. It was sent, exactly in the shape in which the enclosed is made out, last year by the President & without any accompanying papers.
               The Treasury report is altogether different in form & substance.
               
                  A.G. 
               
            